OPINION
PER CURIAM.
Appeal is taken from a conviction for possession of a controlled substance. Appellant was convicted in a trial before the court and punishment was assessed at 3 years, probated, and a $500 fine. The Court of Appeals affirmed Appellant’s conviction. Johnston v. State, (Tex.App. — Houston [14th] 1982). No motion for rehearing was filed in the Court of Appeals.
In his petition for discretionary review, Appellant contends that the court erred in overruling his motion to suppress the cocaine which was the basis of the instant prosecution. In its opinion, the majority of the Court of Appeals found no error in the trial court overruling the motion to suppress. The majority concluded that the contraband had been recovered as a result of a patdown under the» authority of Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). In a concurring opinion, it was •stated:
“The search in the instant case was too extensive to come under the authority of a patdown search. I believe that there was sufficient probable cause to arrest Appellant and thereafter search his person pursuant to that arrest.”
We conclude that that concurring opinion properly analyzed the search of Appellant’s rear pocket. On the basis of the concurring opinion, Appellant’s petition for discretionary review is refused.
IT IS SO ORDERED this the 13th day of October, 1982.